  4:20-cr-03026-JMG-CRZ Doc # 19 Filed: 06/10/20 Page 1 of 1 - Page ID # 30



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiff,                              4:20CR3026
    vs.
                                                           ORDER
WILLIAM DOUGLAS BEAN,

                 Defendant.


     After conferring with counsel,

     IT IS ORDERED:

     1)    Defendant’s motion to set case for trial, (Filing No. 18), is granted.

     2)    The trial of this case is set to commence before the Honorable John
           M. Gerrard, United States District Judge, in Courtroom 1, United States
           Courthouse, Lincoln, Nebraska, at 9:00 a.m. on September 14, 2020, or
           as soon thereafter as the case may be called, for a duration of four
           (4) trial days. Jury selection will be held at commencement of trial.


     3)    The status conference set for June 11, 2020 is cancelled.

     4)    The court finds that the time between today’s date and September
           14, 2020 is excluded under the Speedy Trial Act because although
           counsel have been diligent, additional time is needed to adequately
           review this case and failing to grant additional time might result in a
           miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A) & (B). Failing to
           timely object to this order as provided under this court’s local rules
           will be deemed a waiver of any right to later claim the time should
           not have been excluded under the Speedy Trial Act.

     June 10, 2020.                         BY THE COURT:
                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
